Peace and security, human rights and development are the pillars of the United Nations — a founding promise to the world that this Organization was created to safeguard. Yet our world today is anything but peaceful and secure; it is marred by injustice, inequality and intolerance, each of which erodes the foundations of human society. We are witnessing human suffering on an unprecedented scale, suffering that reaches far beyond national boundaries and capacities to deal with it. Poverty, hunger, disease, natural disasters and climate change afflict millions of our fellow human beings. Many States and societies are trapped in protracted conflicts, with cycles of violence claiming countless victims.
We are facing the worst forced displacement crisis since the Second World War. Some 60 million people have been forced to flee their homes because of wars, persecution and human-rights violations. They are scattered around the world with their livelihoods and communities shattered to pieces and their nations and cultures torn apart. Robbed of their dignity and living in despair in refugee camps, they are compelled to seek a better future on the borders of other countries. They are not faceless statistics, but human beings with every right to a future free of violence and a future full of hope and opportunity. Their tragedy is our tragedy; their future is our future.
This crisis requires not only a humanitarian response but a sustainable political solution. It requires stronger political leadership and resolve, as well as a rethinking of policy, operational and financing strategies at national, regional and international levels. However, all too often, narrow national interests impede the formulation of such joint responses. When crises, such as the current refugee and migrant crisis in the Middle East and in Europe, transcend borders we must look at the big picture — not merely from the standpoint of national interests — because the consequences of our actions and omissions resonate beyond our borders.
As a country that had hundreds of thousands of its citizens suffer the plight of being forced out of their homes, Bosnia and Herzegovina attaches great significance to addressing this challenge. We recognize the importance and timely organization of the summit for refugees and migrants, and we welcome the adoption of the outcome document (resolution 71/1) that is clearly linked to the 2030 Agenda. We hope that the commitments made by Member States at that meeting will have meaningful impact on the ground. In the 2030 Agenda, we pledged to ensure that no one is left behind and committed to empowering the most vulnerable.
Bosnia and Herzegovina fully supports the 2030 Agenda. As a newly elected member of the Economic and Social Council, we will play an active role in the implementation of this transformative blueprint for change. Our ability to achieve the Sustainable Development Goals (SDGs) will depend on the availability of support for national implementation — primarily from the revised and improved Global Partnership for Sustainable Development, which must be a true global platform for the exchange of best practices in the fields of finance, trade, technology and capacity- building among Member States. We support the Global Mechanism and the monitoring of the implementation of the Sustainable Development Goals, which will outline critical milestones towards a coherent and inclusive follow-up and review of the Agenda at the global level.
The 2030 Agenda requires us to achieve transformation not only for the sake of the people but also for the sake of the planet. Our development must not come at the expense of our habitat. Unless we urgently take coordinated global action to reverse existing patterns of environmental degradation and climate change, we risk endangering a desired future for generations to come. Fulfilling the commitments of the Sendai Framework for Disaster Risk Reduction 2015-2030 and the Paris Agreement on Climate Change is critical to protecting development outcomes and adapting to the consequences of natural disasters and climate change through risk-informed development. Bosnia and Herzegovina is already implementing its Climate Change Adaptation and Low-Emission Development Strategy, with the aim of becoming a viable and advanced green economy by 2025.
But we need to stay alert. The 2030 Agenda is not the answer to all our problems. There is always room for inequality and injustice to thrive if our approach, acceptance and implementation are not cohesive and unified. What we make of the 2030 Agenda and how we build upon it will determine its results in improving equal opportunity for all people.
Human rights are at the heart of the 17 Sustainable Development Goals, from eradicating poverty to reducing inequality and promoting inclusive societies. As we start to bring people in from the margins, we must strive to put human rights at the centre of our actions, as they are the most powerful driving forces of peace and development. The SDGs are the gold standard we are committed to upholding so that our people can enjoy dignity, freedom and equality. They are a moral and legal framework that empowers people everywhere to fight injustice anywhere.
We are deeply concerned about the erosion of world peace and security caused by new and protracted conflicts, especially in the Middle East. The Israeli- Palestinian conflict, which has lasted for over 60 years, has been the primary and constant source of instability in the Middle East. A new impetus for negotiations is urgently needed. We strongly support efforts to hold a peace conference that would bring a lasting and just resolution to this conflict, based on the principles of international law and reaching a consensus on the peaceful coexistence of two independent States.
International peace and stability are being dramatically undermined by the violence and crimes against the Syrian people. It is deeply troubling that the most influential global and regional actors have so far failed to find a peaceful solution to the crisis in Syria. Bosnia and Herzegovina fully supports the Geneva peace talks and the efforts of the International Syria Support Group to find a political solution to this conflict. The peaceful future of Syria rests upon respecting the will of the Syrian people and allowing them to express that will in democratic elections.
The so-called Islamic State in Iraq and the Levant (ISIL) has severely destabilized Syria, Iraq and the broader Middle East, posing a grave threat to international security. Its ideology, objectives and actions are contrary to all values and norms of our civilization. We condemn in the strongest possible terms the atrocities, systematic abuses of human rights and violations of international law committed by ISIL. As a member of the Global Coalition to Counter ISIL, Bosnia and Herzegovina will continue to contribute within our means to international efforts to defeat this terrorist organization.
Terrorism is a global threat that affects us all. No State or society is immune to it, and no State alone can counter it. With violent extremism on the rise and a growing number of foreign fighters, terrorism is becoming an increasingly difficult challenge that requires a comprehensive response involving the collaboration of all States, employing both preventative and security measures. We face a problem that has deep and complex roots, that transcends national boundaries, and that cannot, and should not, be associated with any one religion, nationality or ethnic group. Those who perpetrate, organize and inspire terrorist attacks, claiming to do so in the name of Islam, want to turn Islam into an ideology of global fear. Violent extremism and terrorism are unacceptable from the viewpoint of any religion, including Islam. They undermine Islam’s system of values and its universal teachings of tolerance and coexistence.
Bosnia and Herzegovina is strongly committed to combating terrorism in all its forms. We are deeply concerned with the rise of violent extremism, and attach a great importance to countering it. We welcome the Secretary-General’s Plan of Action to Prevent Violent Extremism as another useful tool in a comprehensive whole-of-United Nations approach to preventing violent extremism. The prevention of extremism and the promotion of human rights are inextricably linked. Inclusive governance and respect for the rule of law are of paramount importance. Political, economic and social injustices around the world contribute to the rise of despair and hopelessness, creating a fertile ground for the emergence of radicalism and violent extremism.
In the imperfect world in which we live, injustice is constantly growing, but actions that cause further injustice are not the right response. Our Governments must and will respond to violence with forceful and repressive measures. However, if that part of our response is not carried out precisely and selectively, with respect for human rights and the rule of law, it will only cause a new wave of radicalization. The real fight and ultimate victory must and can be reached solely on the ideological level.
Our approach and strategy must be holistic. We must apply a wide range of policies and measures that address the economic and social conditions conducive to the spread of violent extremism that terrorist organizations exploit to drive recruitment and radicalization. In particular, we must work harder to eliminate discrimination, prejudice and xenophobia in our societies, reduce poverty and inequality, improve education and expand opportunities, especially for our younger generations.
The engagement of the United Nations has never been more critical, as we face unprecedented challenges in confronting the surge in violence in various forms around the world. Global action, guided by the principles of international law, is required to put an end to the violence and instability in Ukraine, Syria, Iraq, Libya and other crisis areas. Ensuring the protection of civilians and compliance with international humanitarian and human rights law is imperative. Neutrality and indifference lead to resentment and frustration, further emboldening those who leave devastation and sorrow in their wake.
Humanitarian aid can never serve as a substitute for solutions that address the root causes of conflict, nor can it create the necessary conditions for lasting peace and stability. The main causes of modern conflicts are discrimination and exclusion, failures of governance, impunity, deep-rooted poverty and the lack of opportunity, aggravated by the growing effects of climate change. In our increasingly interconnected world, we can no longer keep the impact of faraway conflicts outside our borders, nor can we ignore their global consequences. Our past failures, which came at a very high human cost, should have taught us how to better prevent and end conflicts. The scenes from Syria or the Mediterranean shores are a painful reminder that we have not learned those lessons and are still failing to turn our promises into actions.
We must act upon early-warning signs of potential conflict. It is critically important to develop and strengthen shared frameworks for conflict-risk analysis, including early-warning mechanisms at the local, national, regional and international levels. Bosnia and Herzegovina encourages the better use of Articles 34 and 99 of the Charter of the United Nations by the Security Council in order to place greater emphasis on preventive diplomacy in situations that could give rise to conflict or threaten international peace and security. Early United Nations engagement and use of the Secretary-General’s good offices, combined with regional mediation efforts, can also substantially reduce the risk of conflict. We support the United Nations in convening an international conflict-prevention forum by 2020, and we urge the Secretary-General to develop a comprehensive United Nations plan to strengthen conflict prevention.
We recognize the value of introducing United Nations peacebuilding efforts at an early stage, alongside peacekeeping activities. The contemporary peace and security environment demands increasingly complex peacekeeping missions with coherent mandates that effectively correspond to situations on the ground. We are proud to have contributed to the United Nations peacekeeping operations in the Congo and in Mali with our military peacekeepers and with police officers in South Sudan, Liberia, Cyprus and Afghanistan, nearly a quarter of whom were women.
Bosnia and Herzegovina is deeply committed to the principles of the Charter of the United Nations, multilateralism and the settling of international disputes and conflicts through peaceful means. Using the advantages of our geopolitical position as a bridge between the East and the West and a meeting point of civilizations, we want to advance dialogue and understanding and forge partnerships with friendly countries around the world. We strongly value and are committed to regional and subregional cooperation and remain active in a number of regional initiatives focusing on peacebuilding, migration, cross-border security and development issues.
At home and abroad, we will continue to uphold and promote good governance, democracy, human rights and the rule of law. We will continue advocating the use of all available legal mechanisms to seek and achieve justice for all victims of crimes against humanity, because we believe that truth and justice are prerequisites for achieving lasting reconciliation, peace and security.
In the past year we have seen a renewed sense of unity and unprecedented levels of commitment. We acceded to the Sendai Framework for Disaster Risk Reduction 2015-2030, the Addis Ababa Action Plan on Transformative Financing for Gender Equality and Women’s Empowerment, the 2030 Agenda for Sustainable Development, the Agenda for Humanity and the historic Paris Agreement on Climate Change. We have collectively committed ourselves to the betterment of humankind with our renewed focus on conflict prevention and resolution and our strengthened efforts towards sustainable development, equal opportunity for all, the promotion of gender equality and the empowerment of women and girls.
Peace and security cannot be detached from either development or environmental agendas. Peace is not merely the absence of violence. It is freedom from fear and insecurity. There can be no lasting peace and security when injustice and inequality are an everyday experience for millions of people or when basic rights and freedoms are denied to so many human beings. The resulting grievances make our States unstable and our societies vulnerable and readily fuel extremism, radicalization and violence. Injustice and inequality diminish the human potential of our communities, leaving development and prosperity beyond their reach.
The road towards progress goes from ending poverty to reducing inequality and building just, equitable, tolerant, open and inclusive societies, with respect for human rights and the promotion of the rule of law at the core of our every action. History will judge us by the difference we make in the lives of millions of people who are suffering from marginalization, discrimination, poverty, malnutrition, disease, natural disasters and climate change. We must listen to their voices and respond to their needs, hopes and aspirations. We must find the will and courage to take urgent actions to turn the agendas we agreed upon into instruments of true global change, honouring our pledge to humankind and leaving a legacy true to our values.
